 



Exhibit 10.2
AMENDMENT NO. 1 TO SUBLEASE
     This Amendment No. 1 to Sublease (“Amendment”) is made and entered into as
of April 2, 2007 (“Effective Date”) by and between Micromet, Inc., a Delaware
corporation (“Sublandlord”), and Genoptix, Inc., a Delaware corporation
(“Subtenant”).
RECITALS
     A. Sublandlord (as successor to CancerVax Corporation) and Subtenant are
parties to that certain Amended and Restated Sublease Agreement dated as of
May 1, 2006 (“Sublease”) pursuant to which Sublandlord subleases to Subtenant
and Subtenant subleases from Sublandlord approximately 46,527 square feet at
2110 Rutherford Road, Carlsbad, California (“Existing Subleased Premises”).
     B. Sublandlord and Subtenant wish to amend the Sublease in order to expand
the size of the Subleased Premises by the addition of approximately 15,091
square feet on the second floor of the Building (“Expansion Space”) and to
modify the Sublease as set forth herein.
     C. Unless otherwise defined herein, all capitalized terms have the meanings
assigned to them in the Sublease.
     Therefore, for consideration received, the parties agree as follows:
     1. Expansion Space Commencement Date. The term of the Sublease as to the
Expansion Space (the “Expansion Space Term”) shall commence on the later of
(i) May 1, 2007, or (ii) the date the Master Landlord delivers its written
consent to the Amendment to Sublandlord (the “Expansion Space Commencement
Date”), and shall expire on the Expiration Date. Commencing on the Expansion
Space Commencement Date, all references to the term “Term” in the Sublease shall
be deemed to include and refer to the Expansion Space Term. Upon receipt of the
Master Landlord’s written consent to this Amendment, Subtenant shall have the
right to early occupancy of the Expansion Space upon all of the terms and
conditions of the Sublease, except that Subtenant shall not be required to pay
Base Rent on the Expansion Space until the Expansion Space Commencement Date.
     2. Expansion Space. Commencing on the Expansion Space Commencement Date,
the term “Subleased Premises” as used in the Sublease shall be deemed to include
the Existing Subleased Premises and the Expansion Space as shown on Exhibit A of
this Amendment, and the Subleased Premises shall comprise of a total of 61,618
rentable square feet.
     3. Base Rent. Commencing on the Expansion Space Commencement Date, Base
Rent under the Sublease shall be as set forth on Exhibit B (which shall replace
Exhibit C to the Sublease in its entirety). The first full month’s Base Rent for
the Expansion Space in the amount of $22,334.68 shall be due and payable upon
Subtenant’s execution of this Amendment.
     4. Abatement of Base Rent. Notwithstanding the Base Rent schedule attached
to this Amendment as Exhibit B, Base Rent in the amount of $30,000.00 shall be
abated from Base

 



--------------------------------------------------------------------------------



 



Rent first coming due for the Expansion Space in the second (2nd) full month of
the Expansion Space Term and partially in the third (3rd) full month of the
Expansion Space Term.
     5. Subtenant’s Share. Commencing on the Expansion Space Commencement Date,
Subtenant’s Pro Rata Share of Reimbursable Expenses shall be one hundred percent
(100%). Any utility and service contracts in the name of Sublandlord relating to
services provided by third parties in or for the Subleased Premises shall be
cancelled, or if requested by Subtenant in writing, assigned to Subtenant. The
parties shall coordinate such cancellation or assignment such that there is no
interruption in services desired to be continued by Subtenant.
     6. Right of First Refusal. The parties have entered into this Amendment in
connection with Subtenant’s exercise of its Right of First Refusal under
Section 5 of the Sublease. Effective as of the date of this Amendment, Section 5
of the Sublease is hereby deleted in its entirety and of no further force and
effect.
     7. Maintenance of the Building. The first sentence of Section 9.3 of the
Sublease is hereby deleted. As the sole occupant of the Premises, Subtenant
agrees to perform all Sublandlord’s maintenance obligations as “Tenant” as
provided in Section 7.1 of the Master Lease and which accrue on and after the
Expansion Space Commencement Date.
     8. As Is. Subtenant is accepting the Expansion Space AS IS and WITH ALL
FAULTS, subject to Section 10 below; provided, however, Sublandlord shall
deliver the Expansion Space to Subtenant in broom-clean condition and with all
plumbing, mechanical, electrical lighting and other buildings systems within the
Expansion Space in good working order. Subject to the foregoing, Sublandlord has
no obligation to modify, alter or improve the Expansion Space.
     9. Parking. As of the Expansion Space Commencement Date, Subtenant shall be
entitled to use all of Sublandlord’s parking rights, and the use of 210 parking
spaces, as set forth in the Master Lease.
     10. Furniture, Fixtures and Equipment. The Sublandlord’s furniture,
fixtures and equipment currently located within the Expansion Space and
identified in Exhibit C to this Amendment shall be added to the FF&E provided to
Subtenant pursuant to Section 9.8 of the Sublease, at no additional charge.
Subtenant acknowledges that certain furniture owned by an executive of the
Sublandlord is not included in FF&E, and Sublandlord shall remove such furniture
from the Expansion Space and repair any damage caused by such removal prior to
the Expansion Space Commencement Date, all at Sublandlord’s sole cost and
expense. Prior to the Expansion Space Commencement Date, the parties shall
prepare a supplement to Exhibit E to the Sublease and attach it to this
Amendment as Exhibit C.
     11. Other Modifications of Sublease. As of the Expansion Space Commencement
Date, the entirety of Section 9.11 is hereby deleted and all provisions relating
to and references to the terms “Second Floor Space” and “Second Floor Occupant”
therein are hereby deleted from the Sublease.
     12. Signage. Section 9.12 of the Sublease is hereby deleted in its entirety
and replaced with the following: “Subject to Section 34 of the Master Lease,
Subtenant shall be

2



--------------------------------------------------------------------------------



 



allowed external monument signage and all other signage as is approved by
Sublandlord and Master Landlord and permitted under the terms of the Master
Lease. Sublandlord’s approval of such signage shall not be unreasonably
withheld, conditioned or delayed.”
     13. Leasing Commissions. Each party hereby warrants to the other party that
it has had no dealing with any finder, broker or agent in connection with this
Amendment other than Burnham Real Estate representing Sublandlord, and Irving
Hughes representing Subtenant. All lease commissions due to the foregoing
brokers shall be paid by Sublandlord pursuant to separate written agreement.
Each party hereby agrees that it shall indemnify, defend and hold harmless the
other party from and against any and all costs, expenses or liability for
commissions or other compensation or charges claimed by any other finder, broker
or agent based upon dealings with the indemnifying party with respect to this
Amendment.
     14. Ratification of Sublease. The Sublease, as amended by this Amendment,
is hereby ratified by Sublandlord and Subtenant, and Subtenant and Sublandlord
hereby agree that the Sublease, as so amended, shall continue in full force and
effect. Each of Sublandlord and Subtenant hereby represents and warrants to the
other that, as of the date hereof, (a) it has full power and authority to enter
into and perform its obligations hereunder; and (b) to its knowledge, it is not
in default of any of its obligations under the Sublease.
     15. Miscellaneous.
          (a) Voluntary Agreement. The parties have read this Amendment, and on
the advice of counsel they have freely and voluntarily entered into this
Amendment.
          (b) Attorneys’ Fees. If either party commences an action against the
other party arising out of or in connection with this Amendment, the prevailing
party shall be entitled to recover from the losing party reasonable attorneys’
fees and costs of suit.
          (c) Successors. This Amendment shall be binding on and inure to the
benefit of the parties and their successors.
          (d) Counterparts. This Amendment may be signed in two or more
counterparts. When at least one such counterpart has been signed by each party,
this Amendment shall be deemed to have been fully executed, each counterpart
shall be deemed to be an original, and all counterparts shall be deemed to be
one and the same agreement.

3



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Amendment No. 1
to Sublease as of the date first above written.

                              SUBLANDLORD:       SUBTENANT:    
 
                            MICROMET, INC, a Delaware corporation      
GENOPTIX, INC., a Delaware corporation    
 
                            By:   (-s- Illegible) [w34772w3477201.gif]       By:
  (-s- Illegible) [w34772w3477202.gif]                          
 
  Its:   SVP, General Counsel           Its:   PRESIDENT & CEO    

4



--------------------------------------------------------------------------------



 



Exhibit A
Expansion Space
(FLOOR PLAN) [w34772w3477203.gif]

 



--------------------------------------------------------------------------------



 



Exhibit B
Monthly Base Rent Schedule

                              Existing         Period   Subleased Premises  
Expansion Space   Total
Expansion Space Commencement Date through June 30, 2007
  $ 81,422.25     $ 22,334.68     $ 103,756.93  
July 1, 2007 to June 30, 2008
  $ 83,864.92     $ 22,334.68     $ 106,199.60  
July 1, 2008 to June 30, 2009
  $ 86,380.87     $ 23,004.72     $ 109,385.59  
July 1, 2009 to June 30, 2010
  $ 88,972.29     $ 23,694.86     $ 112,667.15  
July 1, 2010 to June 30, 2011
  $ 91,641.46     $ 24,405.71     $ 116,047.17  
July 1, 2011 to June 30, 2012
  $ 94,390.70     $ 25,137.88     $ 119,528.58  

 



--------------------------------------------------------------------------------



 



Exhibit C
Furniture, Fixtures and Equipment
within Expansion Space
(1) Boardroom with built-ins:
(22) Chairs
(1) Conference Table
(1) Podium
(1) Overhead Proxima
(3) Conference Rooms, 2 furnished (1 with built-ins), 1 unfurnished
(12) Chairs
(2) Conference Tables
(3) Empty Cubicles
(19) Furnished Cubicles
(4) Empty Offices
(28) Sets of Office Furniture (inc IT lab with built-ins)
(1) Executive Office Unfurnished
(2) Empty Storage Rooms
(1) IT IDF Room
(1) Rees Steely Monitoring system w/cpu, monitor and keyboard in IT IDF room.
(2) Kitchen areas with built-ins
(3) Polycoms
Metal filing cabinets
All attached casework and cabinetry

1. 